Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 12, 2020

The Court of Appeals hereby passes the following order:

A21A0494. ADRIAN ANTHONY JOHNSON v. THE STATE.

      In 2019, Adrian Anthony Johnson was arrested and charged with cruelty to
children. In May 2020, Johnson filed a pro se motion to dismiss the indictment, which
the trial court denied and dismissed on the ground that Johnson was represented by
counsel. In June 2020, Johnson, again appearing pro se, filed a “Motion for
Immediate Release By and Through State of Emergency.” The trial court denied his
request, and Johnson filed his pro se notice of appeal. We, however, lack jurisdiction.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, Johnson is represented by counsel.
There is nothing in the record indicating that the attorney either withdrew or was
relieved from representation.1 Under these circumstances, Johnson’s pro se notice of
appeal is a nullity. See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800)
(2018). For this reason, the appeal is DISMISSED. See id.




      1
       Johnson has since filed a motion to recuse his attorney, but nothing in the
record on appeal indicates that the attorney has been relieved from representing
Johnson.
      The Clerk of Court is DIRECTED to send a copy of this order to Johnson and
to his attorney, and the latter also is DIRECTED to send a copy to Johnson.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/12/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.